Citation Nr: 0722209	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-34 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a dental condition, diagnosed as loss of 
teeth and periodontitis, claimed as secondary to service-
connected residuals of a fractured mandible.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a fractured mandible.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
 
4.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1976. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  
 
Procedural history

In the April 2004 rating decision, service connection was 
granted for residuals of a fractured mandible; a 
noncompensable (zero percent) disability rating was assigned.  
Service connection for PTSD and generalized anxiety disorder 
were denied, and service connection for a dental condition 
for treatment purposes was denied.  The veteran filed a 
timely Notice of Disagreement (NOD) as to all three denials 
and as to the assignment of a noncompensable disability 
rating for residuals of a fractured mandible.  In August 
2005, the RO issued a Statement of the Case (SOC) as to the 
issues of an increased rating for residuals of a fractured 
mandible, service connection for PTSD, and eligibility for VA 
outpatient dental treatment.  The veteran perfected an appeal 
as to those issues by filing a VA Form 9 in September 2005.  
The RO, however, did not issue a SOC on the issue of service 
connection for generalized anxiety disorder.  

In October 2006, the veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.

In October 2006 and November 2006, the Board received 
additional evidence that was not considered by the agency of 
original jurisdiction (AOJ).  In July 2007, the veteran's 
representative waived initial AOJ consideration of such 
evidence.  See 38 C.F.R. § 20.1304 (2006).

Issue clarification

A February 2006 supplemental statement of the case (SSOC) 
reflects that the RO treated the dental claim as a secondary 
service connection claim.  The Board concurs, and that issue 
is as stated on the title page.

Remanded issues

The issues of service connection for PTSD and generalized 
anxiety disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a conclusion that the veteran's loss of teeth and 
periodontitis are caused by or aggravated by his service-
connected residuals of a fractured mandible.

2.  The medical evidence of record shows that the residuals 
of the fractured mandible are manifested by normal bone 
architecture in the area of the fracture, no functional 
impairment, and normal motion and masticatory function.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
residuals of a fractured mandible, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Loss of teeth and periodontitis are not proximately due 
to or the result of the service-connected residuals of the 
fractured mandible.  38 C.F.R. § 3.310 (2006).

2.  The criteria for a compensable disability rating for the 
veteran's residuals of a fractured mandible have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.150, Diagnostic Codes 9904, 9905 (2006).

3.  The criteria for referral for the service-connected 
residuals of the fractured mandible on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for loss of teeth 
and periodontitis as secondary to the service-connected 
residuals of a fractured mandible, and an increased rating 
for the residuals of a fractured mandible.  The remaining 
issues on appeal, service connection for PTSD and generalized 
anxiety disorder, are being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
August 2003, April 2004, and November 2006, which were 
specifically intended to address the requirements of the 
VCAA.  The August 2003 VCAA letter informed the veteran of 
the evidence necessary to establish service connection.  The 
April 2004 VCAA letter informed the veteran that "disability 
compensation is a benefit that may be paid for chronic dental 
conditions, that is, recurring conditions which began during 
your military service or which was permanently aggravated 
during military service, and for which a residual disability 
is shown to exist at the present time" and that "[a]n 
example of such a condition would be an injury to the 
mandible (the lower jaw bone) that results in a residual 
disability."  The November 2006 VCAA letter addressed the 
type of evidence needed to determine the disability rating.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, in the 
August 2003 VCAA letter the RO asked the veteran to submit 
any relevant medical reports.  The RO also enclosed VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
medical providers that treated him for his claimed 
disabilities with the letter.  

In the August 2003 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the August 2003 VCAA letter, the RO specifically told the 
veteran that he may submit the necessary evidence to support 
his claims, to include any relevant medical reports.  In the 
November 2006 VCAA letter, the RO told the veteran that 
"[i]f you have any information or evidence that you have not 
previously told us about or given to us, and that information 
or evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence as soon as 
possible."  These requests are open ended.  The VCAA letters 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were initially adjudicated by the RO in April 
2004, after the August 2003 VCAA letter.  Therefore, the 
timing of the VCAA notice with regard to four elements in 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) is not at issue.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, and element (2), 
existence of a disability, are not at issue.  With regard to 
the claim of service connection for a dental condition, 
diagnosed as loss of teeth and periodontitis, element (3) is 
in dispute, and was addressed by the VCAA letters described 
above.  As for the increased rating claim, element (3) is not 
at issue as to the claim because service connection has 
already been granted for residuals of the fractured mandible.  
The RO sent a letter to the veteran in November 2006 that 
addressed element (4), degree of disability, and element (5), 
effective date.  

As for the timing of the notice of the fourth and fifth 
elements in Dingess/Hartman, the Board notes that the veteran 
was allowed the opportunity to present evidence and argument 
in response to that letter.  Therefore, the essential 
fairness of the adjudication was not affected.  The Board 
accordingly finds that there is no prejudice to the veteran 
in the timing of the VCAA notice as to the fourth and fifth 
elements in Dingess/Hartman.  See Sanders v. Nicholson, No. 
06-7001 (U.S. Fed. Cir. May 16, 2007).  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
veteran's service medical records, a statement from a 
dentist, and a report of an October 2003 VA dental 
examination, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
skilled representative, who has presented written argument on 
his behalf.  
As noted in the Introduction above, in October 2006, the 
veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits on two of the issues on appeal.

1.  Entitlement to a dental condition, diagnosed as loss of 
teeth and periodontitis, claimed as secondary to the service-
connected residuals of a fractured mandible.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2006); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Analysis

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The evidence of record reflects that the veteran has numerous 
missing teeth and periodontitis.  In addition, as is noted 
elsewhere in this decision, service connection is in effect 
for residuals of a fractured mandible, right angle.  
Accordingly, Wallin elements (1) and (2) have been satisfied.

With respect to crucial Wallin element (3), medical nexus, 
the veteran in essence contends that treatment for the 
service-connected fractured jaw, in particular wiring of the 
jaw, led to the loss of teeth and periodontal disease. 

There are two medical opinions addressing this matter.  The 
October 2003 VA examiner stated that it would be "difficult 
to substantiate" the jaw fracture and fixation wires being 
the cause of the veteran's periodonitis.  

[The Board reads this statement as indicating that the 
examiner believes that it was less likely than not that the 
jaw fracture caused the periodontal disease and tooth loss.  
The Board does not believe that the examiner intended to 
convey that he did not know or had no idea concerning such 
relationship.  The Board bases its interpretation on he 
remainder of the examination report, which as described below 
indicates that there are virtually no residuals of the 
service-connected jaw fracture.  The examiner further stated 
that the veteran's oral hygiene was "fair".  It thus 
appears that the dental examiner attributed the veteran 
periodontal disease to a cause other than the jaw fracture.     

Dr. M.K., DDS, in a statement received in April 2004, 
indicated that she did not see any residual tooth problems 
related to a broken jaw.

There is thus no medical nexus evidence which serves to link 
the veteran's loss of teeth and periodontitis with the 
service-connected residuals of a fractured mandible, right 
angle.  No clinician has attributed the veteran's loss of 
teeth or periodontitis to the service-connected residuals of 
a fractured mandible, or has indicated that the loss of teeth 
or periodontitis has been worsened by the residuals of a 
fractured mandible.  Wallin element (3) has not been met, and 
the veteran's claim fails on that basis.  

The veteran has been accorded ample opportunity to obtain a 
medical nexus opinion which supports his claim.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits]. 

In summary, for reasons explained above, the Board finds that 
a preponderance of the evidence supports the conclusion that 
the veteran's loss of teeth and periodontitis were not caused 
or aggravated by the service-connected residuals of a 
fractured mandible.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a fractured mandible.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.

Specific diagnostic codes will be set out where appropriate 
below.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.


Analysis

Assignment of diagnostic code

The April 2004 rating decision reflects that the veteran's 
service-connected jaw disability was initially rated under 
Diagnostic Code 9905.  The February 2006 SSOC reveals that 
the jaw disability was also considered under Diagnostic Code 
9904.  Both schedular criteria have been set forth above.

In a June 2006 statement, the veteran's representative argued 
that Diagnostic Codes 9900 thru 9905, along with Diagnostic 
Code 9913, are all applicable.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

There is no evidence of chronic osteomyelitis or 
osteoradionecrosis of the mandible, nor is there evidence of 
any loss of the mandible or of any part thereof.  Therefore, 
Diagnostic Codes 9900 thru 9902 are not applicable.  
Similarly, there is no evidence of a nonunion of the 
mandible.  Thus, Diagnostic Code 9903 is not for application.  

As discussed above in connection with the first issue on 
appeal, the medical evidence of record indicates that the 
veteran's loss of teeth is not related to the in-service 
fracture of the mandible.  Moreover, there is no competent 
medical evidence of los of substance of the mandible.  
Accordingly, consideration under Diagnostic Code 9913 [loss 
of teeth due to loss of substance of the mandible] is not 
warranted.

The Board accordingly finds, as did the RO, that the 
veteran's service-connected jaw disability is most 
appropriately rated under Diagnostic Codes 9904 or 9905.

Schedular rating

(i.)  Diagnostic Code 9904

Under 38 C.F.R. § 4.150, Diagnostic Code 9904 (2006) 
[mandible, malunion of], the evaluation of malunion of the 
mandible is based upon the degree of motion and relative loss 
of masticatory function.  Slight displacement of the mandible 
warrants a noncompensable evaluation, while moderate 
displacement is required for a 10 percent evaluation.  Severe 
displacement warrants a 20 percent evaluation.

The words "slight", "moderate" and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2006). The Board observes in passing that 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  Webster's New World Dictionary, 
Third College Edition (1988) 871.

The veteran complains of sporadic clicking, occasional 
dislodgement of the mandible, occasional problems opening and 
closing his mouth, and infrequent problems with mastication.  
See the October 2006 hearing transcript, page 4.

There is, however, no competent medical evidence of a 
malunion of the mandible.  
Moreover, no temporomandibular joint clicking was found on 
the October 2003 VA examination, and no limitation of range 
of motion was noted.  The report of the October 2003 VA 
dental examination further shows that there is normal bone 
structure in the area of the fracture, that is, the left body 
of the mandible.  

Moreover, the veteran has not been receiving medical 
treatment for his jaw disability.  His private dentist, Dr. 
M.K., did not report any residuals of the jaw fracture in her 
statement that was submitted in April 2004.

Because there is no evidence of loss of motion or function of 
the jaw, and indeed no evidence of malunion of the mandible, 
the disability picture does not approximate the criteria for 
a compensable evaluation under Diagnostic Code 9904.  Even if 
the Board credits the veteran's complaints of occasional jaw 
problems in the absence of any objective physical findings, 
such are most appropriately characterized as slight.   

In summary, bases on the evidence of record the Board finds 
no basis upon which to award an increased disability rating 
under Diagnostic Code 9904. 

(ii.)  Diagnostic Code 9905

Diagnostic Code 9905 [temporomandibular articulation, limited 
motion of] provides the following levels of disability:

Inter-incisal range

40 %  0-10 millimeters;

30%  11-20 millimeters;

20 %  21-30 millimeters;

10%  31-40 millimeters;

A range of lateral excursion of 0-4 millimeters warrants a 10 
percent rating.

See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2006).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2006).

As has been alluded to above, no loss of motion has been 
identified on VA examination.  Accordingly, there is no basis 
upon which to assign a compensable disability rating under 
Diagnostic Code 9905.  See 38 C.F.R. § 4.31 (2006).

DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2006) must also be considered.  

Examination in October 2003 revealed no functional impairment 
due to the service-connected jaw disability.  Motion and 
masticatory function were normal, and no limitation of range 
of motion was noted.  There is no competent medical evidence 
to the contrary.  Accordingly, DeLuca factors are not for 
consideration in this case.

Extraschedular consideration

The RO included 38 C.F.R. § 3.321(b)(1) in the August 2005 
SOC and appears to have considered the regulation in the 
veteran's case.  The Board will therefore address the matter 
of extraschedular consideration.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
service-connected residuals of the fractured mandible.  
Indeed, it does not appear from the record that he has been 
medically treated at all for the service-connected jaw 
disability since his discharge from active service.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to his service-connected 
residuals of the fractured mandible, such as to trigger 
consideration of the extraschedular provisions.  There is no 
indication that his service-connected jaw disability markedly 
interfered with his employment.  The veteran's July 2003 
initial claim and the report of a September 2003 VA 
psychiatric examination show that the veteran has worked as a 
firefighter and has had other jobs.  Although the veteran is 
currently unemployed, there is nothing in the record to 
indicate that the service-connected residuals of the 
fractured mandible have caused any employment impairment.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the April 2004 rating decision.  In 
this case, the Board finds that at no time since the 
effective date of service connection, July 15, 2003, has been 
either an appreciable worsening of diminution of symptoms at 
any time for the jaw disability since service connection was 
awarded.  The veteran himself has not so contended.  The 
veteran has not submitted any hospitalization or medical 
treatment records which might suggest that any increased in 
any disability took place during any period of time since 
July 15, 2003.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased (compensable) disability rating for his 
service-connected residuals of a fractured mandible.  The 
claim is therefore denied.


ORDER

Service connection for a dental condition, diagnosed as loss 
of teeth and periodontitis, claimed as secondary to the 
service-connected residuals of a fractured mandible, is 
denied.

An increased (compensable) disability rating for service-
connected residuals of a fractured mandible is denied.  


REMAND

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for generalized anxiety 
disorder.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues on appeal must be remanded for further 
development.

A June 2006 statement from a VA social worker reflects that 
the veteran may have been recently admitted into a program at 
the National Center for PTSD at the Jamaica Plain VA Medical 
Center.  If such is in fact the case, reports of such 
hospitalization may yield additional relevant evidence.  

As noted above in the Introduction, the veteran's July 2004 
NOD was also a NOD as to the denial of service connection for 
generalized anxiety disorder.  The filing of a NOD initiates 
the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  The RO has not yet issued a SOC as to the 
issue of entitlement to service connection for generalized 
anxiety disorder.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

A report of a June 2006 VA neuropsychiatric evaluation shows 
that the veteran "is currently receiving disability due to 
panic and anxiety."  The nature of these disability benefits 
are unknown.  This matter must be further explored, because 
there is at least a suggestion that additional medical 
records may exist.  
Cf. Murincsak v. Derwinski, 2 Vet. App. 363 (1992)  

Accordingly, these issue are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
ask him to describe the nature of his 
disability benefits based on psychiatric 
disabilities, that is, whether these 
benefits are from the Social Security 
Administration (SSA), a state or local 
government program, private industry or 
otherwise.  VBA should also ask the 
veteran to identify any additional 
psychiatric treatment from January 2006 
to the present, to include whether or not 
he has participated in any program at the 
Jamaica Plan VAMC.  Any such records so 
obtained should be associated with the 
veteran's VA claims folder. 

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue of the 
veteran's entitlement to service 
connection for PTSD.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  VBA 
must issue a SOC pertaining to the issue 
of service connection for generalized 
anxiety disorder.  The veteran and his 
representative should be provided with 
copies of the SOC and advised of the time 
period in which to perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


